            Case 1:21-cv-02913-CM Document 4 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY M. BARTLETT,

                                 Plaintiff,

                     -against-                                    21-CV-2913 (CM)

                                                                 CIVIL JUDGMENT
TRIBECA LENDING CORP.; FRANKLIN
MORTGAGE ASSET TRUST 2009-A,

                                 Defendants.

         Pursuant to the order issued April 9, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the January 29, 2016 order

in Bartlett v. Tribeca Lending Corp., ECF 1:15-CV-6102, 11 (S.D.N.Y. Jan. 29, 2016), the

complaint is dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 9, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
